October 17, 2013 U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, D.C. 20549 Re: Rule 497(j) Certification for 360 Funds (“Registrant”) (File Nos. 333-123290 and 811-21726) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, the undersigned certifies that (1) the form of Prospectuses and Statement of Additional Information that would have been filed under paragraph (b) or (c) of Rule 497 would not have differed from those contained in the most recent amendment to Registrant's Registration Statement on Form N-1A (Post-Effective Amendment No. 20, filed on October 10, 2013) and (2) the text of the most recent amendment has been filed electronically. Please direct any questions regarding this filing to the undersigned at (877) 244-6235. Very truly yours, /s/ Randall Linscott Randall Linscott President
